Citation Nr: 1734708	
Decision Date: 08/23/17    Archive Date: 08/30/17

DOCKET NO.  13-26 237	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in San Diego, California


THE ISSUE

Entitlement to an initial compensable rating for bilateral hearing loss.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Bates, Associate Counsel

INTRODUCTION

The Veteran served on active duty from August 1982 to June 1986 and February 2003 to June 2004, with additional service in May 1992.
This matter comes before the Board of Veterans' Appeals (Board), on appeal from a March 2005 rating decision by the RO.  The Veteran filed his notice of disagreement (NOD) with that determination in July 2005 and received a statement of the case (SOC) in July 2013.  In September 2013, the Veteran filed his substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran received a VA audiology examination in September 2016 to determine the nature and severity of his bilateral hearing loss.  Notably, the examiner appeared to indicate that the results of the puretone and speech discrimination tests were not valid for rating purposes, due to language difficulties and cognitive problems.  See, e.g., VA Examination, 5 (Sept. 23, 2016)(VBMS).

The Board observes that the examiner appeared to use generalized and boiler plate language, rather than specific examples, in explaining his determination that the examination was inadequate for rating purposes.  See id.  Furthermore, the Board acknowledges that the Veteran has regularly submitted correspondence and handwritten forms indicating that he possesses the requisite language skills and cognitive ability to appropriately undergo examination.  

Although the Board may not render a decision based on its own medical judgment, it observes that the Veteran has competently and credibly reported difficulty hearing words in conversations.  See Colvin v. Derwinski, 1 Vet. App. 171 (1991); see also Appellate Brief, 2 (July 24, 2017) (VBMS).  

The Board acknowledges that an inability to hear examination instructions does not constitute language difficulties or cognitive problems; rather, it demonstrates difficulty hearing.  Affording the Veteran the benefit of the doubt, the Board finds that the claim should be remanded to provide him with an adequate examination, capable of being used for rating purposes.  See Barr v. Nicholson, 21 Vet. App. 303 (2007) (holding that once VA provides an examination, it must provide an adequate one).

Accordingly, the case is REMANDED for the following action:

1.  Obtain any outstanding VA and private treatment records related to the Veteran's hearing loss. 

2.  Schedule the Veteran for an audiology examination to determine the current nature and severity of his hearing loss.  

In the event the examiner finds that the results of the examination are inadequate for rating purposes, he or she should specifically state the reason(s) why and cite specific examples of what transpired to warrant invalidating the results. 

3.  Then, after any further development as may become indicated is accomplished, re-adjudicate the appeal.  If any benefit sought remains denied, furnish the Veteran and his representative with a supplemental statement of the case and return the appeal to the Board.  

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
H.M. WALKER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

